Citation Nr: 1018626	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana, which 
denied the Veteran's claim of entitlement to service 
connection for bilateral pes planus. 

In April 2009, a Travel Board hearing was held before a 
Veterans Law Judge at the Indianapolis RO.  A transcript of 
that proceeding has been associated with the claims folder.  
That Judge is no longer with the Board.  Under VA 
regulations, a claimant is entitled to have a final 
determination of his or her claim made by the Veteran's Law 
Judge who conducted the hearing.  38 C.F.R. § 20.707.  In 
March 2010, correspondence was sent to Veteran inquiring 
whether he desired a new hearing.  In April 2010, the Veteran 
responded that he did not wish to testify at a new hearing.  
Accordingly, the Board will proceed with adjudication of his 
appeal.  

In September  2009, the Board remanded the Veteran's claim 
for further development, specifically, to allow him to 
undergo a VA examination and obtain a medical opinion 
regarding his claimed disability.  This was accomplished, and 
in February  2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim.  The claims folder has 
since been returned to the Board for further appellate 
proceedings.


FINDING OF FACT

The Veteran's bilateral pes planus clearly and unmistakably 
pre-existed his active military service and was not 
aggravated therein.


CONCLUSION OF LAW

Service connection for bilateral pes planus is not warranted.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.304(b), 3.306 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated August 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
advised the appellant to provide any information or evidence 
in his possession that pertained to such claim.  This letter 
also provided the appellant with information concerning how 
VA determines the disability rating and effective date 
elements of a claim.  

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service private 
treatment records and VA examination/medical opinion reports 
dated November 2009 and January 2010.  Additionally, the 
claims folder contains the Veteran's statements in support of 
his claim.  The Veteran has not referenced any other 
outstanding available treatment records that he wanted VA to 
obtain or that he felt were relevant to his claim.

With regard to the VA examinations, the November 2009 report 
shows that the examiner reviewed the complete claims folder, 
including the Veteran's service and post-service records, 
elicited from the Veteran his history of bilateral foot 
symptomatology and treatment, performed a comprehensive 
physical examination and provided a rationale and basis for 
his conclusion that the Veteran's current bilateral pes 
planus was neither incurred in, nor aggravated by, service.  
The January 2010 report shows that a second examiner reviewed 
the complete claims folder, including the November 2009 
examination report, and provided a complete rationale for his 
opinion that the Veteran's pre-existing pes planus was not 
permanently aggravated beyond normal progression by service.  
The Board therefore concludes that the examination reports 
are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board notes that every veteran who served in the active 
military, naval, or air service after December 31, 1946 is 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  Only those conditions recorded in examination reports 
can be considered as "noted,"  38 C.F.R. § 3.304(b) (2009), 
and a history of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions.  Id. § 3.304(b)(1).  Determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion (see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the Veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not 
noted at entrance into service, VA must show by both clear 
and unmistakable (obvious and manifest) evidence  that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); 
Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A 
pre-existing injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease during service 
are not sufficient to be considered aggravation in service 
unless the underlying disability, as opposed to the symptoms 
of that disability, has worsened.  See Hunt v. Derwinski, 1 
Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 
(1996).  If the presumption of soundness is not rebutted, 
"the Veteran's claim is one for service connection."  
Wagner, 370 F.3d at 1096.  That is to say, no deduction will 
be made for the degree of disability existing at the time of 
the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 
(2009).

III. Factual Analysis

The Veteran seeks service connection for bilateral pes planus 
(flat feet), which he claims developed during basic training.  
Alternatively, he contends that the condition pre-existed 
service, but was aggravated as a result of the extensive 
marching and running he was required to perform during basic 
training.  See Board hearing transcript, April 2009.

As an initial matter, the Board notes that the Veteran's 
November 1976 service pre-enlistment examination revealed 
normal findings for both feet; there was no indication of pes 
planus or any other foot disorder at the time of his 
examination, acceptance or enrollment into service.  Other 
than a small birthmark noted on his right knee, no defects or 
diagnoses were noted.  On an accompanying medical history 
report, he specifically denied ever having experienced any 
foot trouble.  Therefore, the Veteran is presumed to have 
been in sound condition at entrance into service.  
38 U.S.C.A. § 1111.  The Board will next turn to the issue of 
whether the presumption of soundness is rebutted.

In this regard, the Board notes that service records show 
that, on December 9, 1976, two weeks after enlistment, the 
Veteran was seen in the podiatry clinic with complaints of 
painful arches bilaterally.  The diagnosis was a mild plantar 
fascial strain.  He was given prescription "arch cookies" 
and was advised to return to the clinic as needed.  On 
January 5, 1977, after reporting continuing bilateral foot 
pain, the Veteran was afforded an x-ray of the feet, which 
found that he had a bilateral pes planus deformity.  On 
January 10, 1977, an army medical board proceeding determined 
that the Veteran had moderate, bilateral pes planus which was 
congenital and existed prior to service and that the 
condition had neither been caused, nor aggravated, by active 
service.  The medical board therefore recommended that he be 
separated from service for a condition that existed prior to 
service.  

The claims folder reveals that following service, the Veteran 
neither sought, nor received, treatment for his bilateral pes 
planus until he applied for service connection in July 2006.  
Private treatment reports associated with the claims folder, 
including hospital reports from November 1996 through 
November 2006, and Indiana Department of Corrections records 
dated April 1997 through February 2002, show no complaints 
of, or treatment for, a bilateral foot disorder.  There are 
also no VA treatment reports for the condition.  In addition, 
medical records from the Social Security Administration 
("SSA") pertain only to chronic pain from a low back and 
cervical spine disorder, possible generalized arthritis, and 
a history of substance abuse and depression.  These reports 
further show that in May 2007, during an examination pursuant 
to a left knee injury, an examination of his feet indicated 
normal findings without complaints of tenderness, swelling or 
limited range of motion.

During his April 2009 hearing before the Board, the Veteran 
testified that, following service, he performed food service 
work in restaurants and worked on his feet in factories while 
standing on concrete floors.  He confirmed that he had not 
sought medical treatment for pes planus at anytime since 
military service.

In November 2009, the Veteran was afforded a VA compensation 
and pension examination pursuant to his claim of entitlement 
to service connection.  He told the examiner that, although 
he had bilateral pes planus prior to service, he neither 
experienced symptomatology, nor sought treatment for the 
disorder, until basic training.  He said that, following 
service, he had been able to maintain normal employment, and 
had never sought treatment from a podiatrist or any other 
medical professional for symptoms related to this disorder, 
including receiving no prescription arch supports.  He added 
that he had most recently worked as a clerk at K-mart, during 
which he had sustained a back injury that prevented him from 
working.  Upon examination, the examiner found that the 
Veteran had a normal gait without assistive devices, and 
after repetitive walking, complained of mild pain bilaterally 
and easy fatigability, but had no limitation of motion.  The 
diagnosis was moderate pes planus bilaterally.  Based on a 
comprehensive examination and review of the complete claims 
folder, the VA examiner concluded that the Veteran's disorder 
pre-existed service and had been aggravated by service.  He 
explained that the service records showed that his condition 
had been diagnosed in service after physical exercise and 
training, after which a medical board found that he was not 
fit to remain in service.  He further noted that following 
service, the Veteran was able to maintain gainful employment 
despite his diagnosis, and had never sought treatment for the 
condition.  

In this respect, the Board observes that while the VA 
examiner noted that the Veteran's bilateral pes planus pre-
existed service and had been aggravated by service, he did 
not indicate whether the increase in disability was due to 
the natural progression of the disorder or whether the in-
service symptomatology resulted from a temporary or 
intermittent flare-up of the condition.  As noted above, 
aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b). 

Accordingly, because the examiner did not consider whether 
the Veteran's disorder had been permanently aggravated by 
service, in January 2010, the RO returned the claims folder 
for another review and opinion.  Upon review of the evidence, 
including the November 2009 examination report, the second 
examiner noted that there was no indication in the extensive 
private treatment records to show that the Veteran had ever 
mentioned, complained of, or been treated for pes planus 
following service.  He noted that, even during treatment in 
November 2006 after stepping on a nail, the Veteran did not 
mention his bilateral pes planus or complain of any symptoms 
related to the condition.  He further observed that, upon 
examination, he had a normal gait without assistive devices, 
he had not experienced any incapacitating episodes or 
hospitalizations related to the condition during the previous 
12 months, and he was not presently taking any medication or 
using prescription arch supports.  The examiner concluded 
that, although the Veteran's disability had pre-existed 
service, it had not been permanently aggravated beyond a 
normal progression during his brief, seven-week period of 
active military duty.  In this respect, he noted that the 
Veteran had complained of bilateral foot pain within days of 
starting boot camp with no evidence of any injury or direct 
trauma to his feet other than the normal requirements of boot 
camp/basic training.  He also noted that the Veteran had been 
able to work on his feet for many years following service 
without any problems and had never complained of, or sought 
treatment for, the condition.  He especially noted that, when 
he entered service, the Veteran weighed 151 pounds; however, 
SSA records showed that, in August 2007, he weighed 198.5 
pounds, some 47.5 pounds more than he did in service.  The 
examiner explained that this additional weight, carried over 
the past 33 years, combined with working on his feet in a 
variety of entry-level positions, certainly may have 
aggravated his pre-existing condition.  However, he 
conclusively opined that his very short stay in the army 
would undoubtedly have not caused any aggravation of his 
disorder.   

IV.  Conclusion

Based on a review of the complete claims folder, the Board 
finds that the competent evidence of record clearly and 
unmistakably establishes that the Veteran's bilateral pes 
planus pre-existed service and was not aggravated by service.  
The diagnosis of pes planus was made only a couple of weeks 
after service entrance and was not accompanied by any 
reported injury, only the usual increased physical activity 
of basic training.  At that time, x-ray examination revealed 
bilateral pes planus deformity.  His pes planus was also 
determined to be congenital.  In determining whether the pre-
existing bilateral pes planus was aggravated by military 
service, the Board notes the lack of pertinent symptomatology 
shortly after separation from service, the Veteran's failure 
to seek treatment for the condition, and the lack of 
pertinent symptoms during the November 2009 VA examination.  
This evidence demonstrates that his pre-existing disorder did 
not undergo a permanent increase during service.  As 
previously noted, the presumption of soundness is rebutted 
only if the disorder clearly and unmistakably pre-existed 
service and did not undergo a permanent increase in severity 
during service.  Hunt v. Derwinski, supra, at 296.  In this 
case, the evidence clearly and unmistakably shows that the 
Veteran's disability pre-existed service and was not 
permanently aggravated by service.  

In this respect, the Board notes that, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the January 2010 VA examiner's medical opinion 
was based on a thorough review of the Veteran's claim folder, 
which, significantly, included a review of the service and 
post-service treatment records, as well as a review of the 
November 2009 examination report, in which the clinician not 
only detailed the results of a complete examination, but also 
took into account the Veteran's self-reported history of 
symptomatology related to his condition.  Furthermore, the 
examination report was comprehensive and fully explained the 
reasons and bases for the examiner's opinion.  

In addition to the competent medical evidence, the Board has 
considered the Veteran's lay contention that his bilateral 
pes planus was permanently aggravated by service.  In this 
regard, the Board notes that, as a lay person, the Veteran is 
competent to report subjective complaints of which he has 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  As such, his reports of a continuity 
of symptomatology are entitled to some probative weight.  
However, as a lay person, the Veteran has not been shown to 
be capable of making medical conclusions or determination as 
to causation, and, thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992);  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Furthermore, even if the Veteran's assertions of a continuity 
of symptomatology were accepted as accurate, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, the Veteran himself has admitted that 
he has never sought treatment for his bilateral pes planus 
since military service.  In this regard, although he contends 
that his condition underwent a permanent worsening during his 
brief period of service in 1977, he apparently did not report 
the condition until 2006, nearly 30 years later, when he 
sought VA compensation benefits.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first treatment or documented 
complaint of record of bilateral pes planus is evidence that 
weighs against his claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for bilateral pes planus.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


